Exhibit 10.1
 
AMENDMENT NO.1 TO
 
SUBSCRIPTION AGREEMENT
 
This AMENDMENT NO.1 TO SUBSCRIPTION AGREEMENT (this “Amendment”) dated as of May
20, 2011 (the “Effective Date”) is entered into by and among China Growth
Corporation, a Cayman Island corporation (the “Company”), and American Access
Fund, LP hereto (the “Majority Holder”).
 
Recitals
 
WHEREAS, pursuant to an offering by the Company of its securities (the
“Offering”), to the Majority Holder and certain other investors (the
“Investors”), the Company and the Investors entered into a Subscription
Agreement, dated December 2010 (the “Original Agreement”), pursuant to which the
Company sold to the Investors an aggregate of 222,402 units (the “Units”) for an
aggregate purchase price of $6,672,031. Each Unit consisted of (i) two (2)
shares of the Company’s Class A 6% convertible preference share (the “Preference
Shares”) and (ii) a warrant to purchase five (5) of the Company’s ordinary
shares at an exercise price of $4.50 per share;
 
WHEREAS, Section 5.5 of the Original Agreement provides that subject, to the
terms and provisions of the Holdback Escrow Agreement, as soon as possible, but
no later than three (3) months after the Share Exchange, the Company shall
employ a English-speaking Chief Financial Officer who shall have experience with
financial reporting companies under Sarbanes-Oxley and other federal or state
securities laws and shall also meet the approval and requirements of the Lead
Investor, $1,500,000 of the Offering proceeds (the “Chief Financial Officer
Holdback”) shall be held in escrow until such Chief Financial Officer is duly
appointed;
 
WHEREAS, in recognition of the Company’s efforts in seeking a qualified Chief
Financial Officer, and in light of the Company’s having made significant strides
towards hiring a financial advisor, the Majority Holder desires that $750,000 of
Chief Financial Officer Holdback be released to the Company;
 
WHEREAS, an amendment of the Original Agreement requires the approval of the
Company and the holders of at least 50.1% of the Preference Shares then
outstanding; and
 
WHEREAS, the Majority Holder is the holder of 233,334 Preference Shares,
representing approximately 52.5% of the Preference Shares outstanding as of the
Effective Date.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Original Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Amendment to Original Agreement.  Section 5.5 of the Original
Agreement is hereby amended and restated in its entirety as follows:
 
“5.5           Chief Financial Officer.  As soon as practicable after the Share
Exchange, the Company shall employ an English-speaking Chief Financial Officer
who shall have experience with financial reporting companies under
Sarbanes-Oxley and other federal or state securities laws and shall also meet
the approval and requirements of the Lead Investor, which such approval shall
not be unreasonably withheld (a “Qualified CFO”).  To secure the Company’s
employment of a Qualified CFO, $1,500,000 (the “Chief Financial Officer
Holdback”) of the Offering proceeds shall be held in escrow and subject to the
terms and provisions of the Holdback Escrow Agreement.  Notwithstanding the
foregoing, the Lead Investor may in its sole discretion authorize, in writing,
the escrow agent appointed pursuant to the Holdback Escrow Agreement to disburse
a portion of the Chief Financial Officer Holdback, such portion not to exceed
$750,000 in the aggregate, to the Company (a “Good Faith Disbursement”).  Any
portion of the Chief Financial Officer Holdback not disbursed pursuant to a Good
Faith Disbursement shall continue to be held in escrow in accordance with the
terms and provisions of the Holdback Escrow Agreement.”
 
Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and  (ii) all references in the other Transaction
Documents, to “the Subscription Agreement”, “the Subscription Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by this
Amendment.  Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Original Agreement and
this Amendment, the provisions of this Amendment shall control and be binding.
 
Section 4. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.  Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
[Signatures follow on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Majority Holder and the Company have caused this
Amendment to be duly executed as of the date first written above.
 

  Company:           CHINA GROWTH CORPORATION            
By:
/s/ Mingzhuo Tan       Name: Mingzhuo Tan       Title: President and Chief
Executive Officer          

 

  Majority Holder:           AMERICAN ACCESS FUND, LP            
By:
/s/ Christopher Efird       Name: Christopher Efird       Title: Managing
Partner          

 